EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 48 which was withdrawn, is now cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7, 9-13 and 15-20 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest an internal fixation ankle support system comprising: a first elongated fastener configured to be inserted into bone and having a length that is sufficient to extend between and into a talus and a metatarsal of a patient when implanted; a second elongated fastener configured to be inserted into bone and having a length that is sufficient to extend into a calcaneus, a talus, and optionally a tibia of a patient when implanted; and a third elongated fastener configured to be inserted into bone and having a length that is sufficient to extend between and into a talus and at least one of a cuboid or a cuneiform of a patient when implanted, wherein the second elongated fastener comprises a first hole configured to receive the first elongated fastener along a first axis, whereby the first elongated fastener extending through the first hole is intersecting the second elongated fastener, wherein the second elongated fastener comprises a second hole configured to receive the third elongated fastener along a second axis, whereby the third elongated fastener extending through the second hole is intersecting the second elongated fastener, and wherein one or more of the first elongated fastener member and third elongated fastener member is configured for polyaxial coupling and locking in relation to the second elongated fastener.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest an internal fixation ankle support system comprising: a first elongated fastener configured to be inserted into bone and having a length that is sufficient to extend between and into a talus and a metatarsal of a patient when implanted; a second elongated fastener configured to be inserted into bone and having a length that is sufficient to extend into a calcaneus, a talus, and optionally a tibia of a patient when implanted; and a third elongated fastener configured to be inserted into bone and having a length that is sufficient to extend between and into a talus and at least one of a cuboid or a cuneiform of a patient when implanted, wherein the second elongated fastener comprises a first hole configured to receive the first elongated fastener along a first axis, whereby the first elongated fastener extending through the first hole is intersecting the second elongated fastener, a fourth elongated fastener configured to be inserted into bone and having a length that is sufficient to extend between and into a talus and at least one of a cuboid or a cuneiform of a patient when implanted; wherein the second elongated fastener comprises a third hole configured to receive the fourth elongated fastener along a third axis, whereby the fourth elongated fastener extending through the third hole is intersecting the second elongated fastener, wherein the second elongated fastener comprises a second hole configured to receive the third elongated fastener along a second axis, whereby the third elongated fastener extending through the second hole is intersecting the second elongated fastener, and wherein one or more of the first elongated fastener member, third elongated fastener member or fourth elongated fastener member is configured for polyaxial coupling to couple in fixed and fully-inserted relation to the second elongated fastener at an angle selected from a plurality of angles by a surgeon.
Van Dyke, et al. (U.S. Patent No.10,869,701 B2; hereinafter “Van Dyke”) in view of McCombs-Stearns et al. (U.S. 2016/0058484 A1; hereinafter “McCombs-Stearns”), and further in view of Wagner et al. (U.S. Patent No.6,719,759 B2; hereinafter “Wagner”) disclose the claimed invention except for wherein one or more of the first elongated fastener member and third elongated fastener member is configured for polyaxial coupling and locking in relation to the second elongated fastener.  Van Dyke in view of McCombs-Stearns, and further in view of Wagner fail to disclose wherein one or more of the first elongated fastener member, third elongated fastener member or fourth elongated fastener member is configured for polyaxial coupling to couple in fixed and fully-inserted relation to the second elongated fastener at an angle selected from a plurality of angles by a surgeon.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is (571)270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773